912 F.2d 463Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lynn David JORDAN, Plaintiff-Appellant,v.Walter WEIFORD, Prosecuting Attorney of Pocahontas County,State of West Virginia, Defendants-Appellees.
No. 90-6582.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided Aug. 24, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Robert Earl Maxwell, Chief District Judge.  (C/A No. 90-69-E)
Lynn David Jordan, appellant pro se.
S.D.W.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circut Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Lynn David Jordan seeks to appeal the district court's order denying relief under 42 U.S.C. Sec. 1983.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.  Jordan v. Weiford, C/A No. 90-69-E (S.D.W.Va. Apr. 19, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Because Jordan executed his appeal within the 30-day appeal period of Fed.R.App.P. 4(b), his filing was timely.   Houston v. Lack, 487 U.S. 266 (1988)